Citation Nr: 1537645	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disability, claimed as secondary to service-connected tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability, claimed as secondary to service-connected tinnitus.  


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964.  

This appeal came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  When this case was before the Board in April 2015, it was remanded for additional evidentiary development.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In February 2010, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for problems with his sleep which he attributed to his tinnitus.  In a September 2010 statement, the Veteran wrote that he hears loud ringing and buzzing in his head when he lays down for the night.  This makes it very difficult to sleep.  If he awakes during the night, he has the same problem falling back to sleep.  

In April 2015, the Board remanded the sleep disorder issue for a VA examination to determine if the Veteran has sleep apnea which is linked to active duty service or to his service-connected tinnitus.  A VA examination was conducted in May 2015 at which time the examiner determined that the Veteran did not have sleep apnea.  Significantly, the Veteran is not claiming that he has sleep apnea.  He is claiming that he has a sleep disorder due to his tinnitus.  The Veteran has never been provided with a VA examination to determine if he has a sleep disorder, other than sleep apnea, which is etiologically related to the service-connected tinnitus.  The Board finds that a remand for such an examination is required.  

The Veteran is claiming entitlement to service connection for hearing loss which he claims is due to his service-connected tinnitus.  A VA examination was conducted in May 2015.  The examiner diagnosed sensorineural hearing loss for both ears.  The examiner opined that the hearing loss was not at least as likely as not caused by or due to an event in service.  The rationale provided was that the Veteran had normal hearing at entry and discharge from the service with no significant threshold shifts bilaterally.  The examiner wrote that, once service noise exposure is removed hearing would not be expected to get worse.  He opined that the current hearing loss is not due to or aggravated by military noise exposure and that the Veteran's hearing loss is not caused by or aggravated by his service-connected tinnitus.  

The Board's review of the in-service audiometric test results indicates that there was at least a 10 degree decibel shift between testing conducted in October 1960 and testing conducted at the time of the discharge examination in September 1964 at the 4000 Hertz level.  The examiner's rationale cited to the determination that the Veteran's hearing was normal at the time of the separation examination.  The lack of a showing of a disability during service does not preclude establishing entitlement to service connection.  The examiner's opinion does not adequately address whether the Veteran's currently diagnosed hearing loss disability was caused by any incident in service, regardless of when it was first diagnosed or shown.  The examiner failed to adequately consider the Veteran's service occupational specialty, the statements of the Veteran that he first noticed hearing loss during active duty, and the lack of any occupational or recreational noise exposure after service discharge.  

The Board further notes that there have been a series of papers by Sharon Kujawa at the Department of Audiology Massachusetts Eye and Ear Infirmary that seem to show that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  This study indicates that while people have a finite number of hair cells at any given frequency only a portion of those cells are needed for what we measure as normal hearing, and the remainder could be considered a protective mechanism.  This study indicates that as we age these hair cells are damaged and if the redundant cells are not there then the individual will experience a greater hearing loss.  Until recently the short term exposure was thought to result in a TTS that recovered completely when the individual was sound.  The above-noted data/papers cast doubt on a previous study indicating that limited sound exposure in the past did not result in long term damage.  Therefore, the Board finds a medical opinion from an otolaryngologist is necessary prior to the final adjudication of this matter.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims.

2.  Then, all pertinent evidence of record must be made available to and reviewed by an otolaryngologist.  The specialist should state an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss:

a) is etiologically related to his in-service noise exposure;

b) was caused by his service-connected tinnitus; or

c) was permanently worsened by his service-connected tinnitus.

The rationale for all opinions expressed must also be provided.  If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the physician providing the opinion(s).

      3.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the claimed sleep disorder.  

      All pertinent evidence of record must be made available to and reviewed by the examiner.  Based upon the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to any sleep disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected tinnitus.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the physician cannot provide an opinion without resorting to speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  
  
4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


